 IntheMatter of TIDE WATER ASSOCIATEDOILCOMPANYandOILWORKERS INTERNATIONAL UNION,IioC*I,No. '445,I.andASSOCIATED OIL EMPLOYEES ASSOCIATIONS INDEPENDENTCase No. R-098.-Decided October ^?3, 1941Investigation and Certification of Representatives:,stipulation for certificationof representatives upon consent election:Mrs. Alice M. Rosseter,for the Board.Mr. W. F. Kressig,for the Company.Mr. J. E. McGee, Mr. George Kelty,andMr. William E. McCord,for the Oil Workers.Mr. Russell R. Lowrey,for the Associated.Mr. Stanley L. Drexler,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 11, 1941, Oil Workers International Union, Local No. 445,C. I.O., herein called the Oil Workers, filed with the Regional Directorfor the Twentieth Region (San Francisco, California) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Tide Water Associated Oil Companyat its Avon, California, refinery and Amorco dock and requesting .aninvestigation and certification of representatives pursuant to, Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On August 9, 1941, the Board, acting pursuant to Section 9 (c)of the Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On August 8,1941, the Tide Water Associated Oil Company, herein called the Com-pany, the Oil Workers, Associated Oil Employees Association, Inde-pendent, herein called the Associated, and the National Labor Rela-tions Board, herein called the Board, entered into a "STIPULATION36 N. L. R. B., No. 75.378 TIDE WATERASSOCIATED OIL COMPANY379FOR CERTIFICATION UPON CONSENT ELECTION" and onAugust 22, 1941, a "SUPPLEMENTAL STIPULATION FORCERTIFICATION UPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on August 28, 1941, under the direction and supervision of theRegional Director among all the production and maintenance em-ployees of the Company at its Avon refinery and Amorco dock, asshown on the pay roll of July 31, 1941, including employees tempo-rarily laid off after July 15,1941, and excluding executives, supervisors,sales-department employees, professional and technically trained men,clerical workers in a confidential relationship to the Company, watch-men, and those who had quit or been discharged for cause after July 31,1941, to determine whether they desired to be represented by the OilWorkers, the Associated, or by neither.On August 29, 1941, the Re-gional Director issued and duly served upon the parties an Election,Report on the ballot.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.,In her Election Report, the Regional Director, reported as followsconcerning the balloting and its results :Total number eligible to vote------------------------------- 1, 070Number ofvotes for Oil WorkersInternationalUnion, LocalNo. 445, C.I.0------------------------------------------380Number of votes for AssociatedOil Employees Association__-465Number of votesfor neither--------------------------------19Total number of valid votes--------------------------------864Number of blankballots-----------------------------------0Numberof void ballots------------------------------------1Number of challenged ballots-------------------------------14Upon the basis of the Stipulation, the Election Report, and the entirerecord in this case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-:entation of employees of Tide Water Associated Oil Company, at itsAvon, California, refinery and Amorco dock, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All production and maintenance employees of the Company atitsAvon, California, refinery and Amorco dock, exclusive of execu-tives, supervisors and foremen, clerical supervisors; sales-departmentemployees, professional and technically trained men, clerical workersin a confidential relationship to the Company, and watchmen, consti-1The Oil workers filed objections on September 4, 1941,but withdrew them onSeptember 26, 1941. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDtute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.Associated Oil Employees Association has been designated andselected by a majority of employees in the above unit, as their repre-sentative for the purposes of collective bargaining and is the exclusiverepresentative of all the employees in said unit within the meaning ofSection 9 (c) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT is HEREBY CERTIFIEDthat Associated Oil Employees Association,Independent, has been designated and selected by a majority of all theproduction and maintenance employees of the Tide Water AssociatedOil Company, Avon, California, at its Avon refinery and Amorco dock,excluding executives, supervisors and foremen, clerical supervisors,sales-department employees, professional and technically trained men,clericalworkers in a confidential relationship to the Company, andwatchmen, as their representative for the purposes of collective bar-gaining, and that pursuant to the provisions of Section 9 (a) of theAct, Associated Oil Employees Association is the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.